PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_02_EN.txt. 186

DISSENTING OPINION BY M. NEGULESCO.

[Translation.]

The undersigned holds that the Court should have declared
that it had no jurisdiction, for the following reasons:

The Special Agreement concluded at Paris on October 3oth,
1924, presents} certain special features. It entrusts the
Court with two distinct tasks in successive. phases of
the proceedings. In fulfilment of the mission of mediator
entrusted to it by Article x of the Special Agreement, the
Court, by means of its Order of August roth, 1929, made
known to the Parties the results of its deliberation upon
the first question put to it and granted the Government
of the French Republic and the Government of the Swiss
Confederation a period expiring on May Ist, 1930, to settle
between themselves, under such conditions as they might
consider expedient, the new régime for the territories con-
templated by Article 435, paragraph 2, of the Treaty of
Versailles,

The negotiations between the two Governments not having
resulted in an agreement, the case again came before the
Court, pursuant to Article 2, paragraph 1, of the Special
Agreement which defined the second mission entrusted to
it. “By means of a single judgment” the Court was to pro-
nounce upon the two questions enunciated in the Special
Agreement: (a) to decide whether, as between France and
Switzerland, Article 435, paragraph 2, ‘of the Treaty of Ver-
sailles with its Annexes has abrogated or is intended to lead
to the abrogation of the stipulations of the treaties of 1815;
(b) to settle all the questions involved by the execution of
paragraph 2 of Article 435 of the Treaty of Versailles, having
regard to “‘present conditions’ and “‘for ‘a period to be fixed
by it”.

_ The Court, in the second phase of the proceedings, granted
the Parties a further period to settle between themselves
the matter of importations free of duty or at reduced rates
across the Federal Customs line. In its Order of December 6th,
1930, the Court explained that it was compelled to adopt

94
DISSENTING OPINION BY M. NEGULESCO 187

this solution on account of Article 2, paragraph 2, of

the Special Agreement. Having allowed the Parties the
necessary time to come | to an agreement upon the matter of
imports free of duty or at reduced rates, and the Parties
having failed to reach that agreement, the case again came

before the Court in order that the latter might give fits final |

judgment. In this last phase of the proceedings, the Court
should have declared itself incompetent.

The Court’s incompetence appears from an examination
of two questions: firstly, what was the intention of the
Parties as expressed by the Special Agreement, and secondly,
whether that intention is not inconsistent with Article 14
of the Covenant and with the Statute of the Court.

It is clear that the difference of opinion which brought

about the failure of the negotiations preceding the Special
Agreement was concerned solely with the interpretation to be
placed on Article 435 of the Treaty of Versailles with its
Annexes. France contended that, under this Article, the
régime of the zones had been abolished; Switzerland, on the
other hand, contended that the régime of the zones could not
be abolished without her consent. It was on account of this
difference that the agreement contemplated by paragraph 2
of Article 435 of the Treaty of Versailles had not been real-
ized: “with a view to settling between themselves the status
of these territories under such conditions as shall be considered
suitable by both countries’.
_ The Parties, being unable to agree, had recourse to the
‘Court and conferred upon it power, firstly, by Article 1 of
the Special Agreement, to decide whether the Treaty of. Ver-
sailles had abrogated or was intended to lead to the abrog-
ation of the old provisions, and secondly, by Article 2,
paragraph x, of the Special Agreement, to settle all the
questions involved by the execution of paragraph 2 of Arti-
cle 435 of the Treaty of Versailles, having regard to present
conditions and for a period to be fixed by it.

In order to determine its competence, the Court must exa-
mine whether, in accordance with Article 14 of the Covenant,
the dispute brought before it is of an international character,

95
DISSENTING OPINION BY M. NEGULESCO 188

and then whether, in accordance with Articles 36 and 38 of
the Statute, the question submitted to it is capable of a legal
solution.

The first question submitted to the Court concerning the
interpretation of Article 435, paragraph 2, of the Treaty of
Versailles is certainly an international dispute of a legal char-
acter coming within the limits of its jurisdiction.

The second question enunciated in Article 2, paragraph x,
of the Special Agreement comprises several points:

(a) its object is to secure the execution of Article 435, para-
graph 2, of the Treaty of Versailles ;

(b) to this end, it confers a special power upon the Court.

These two points in Article 2, paragraph 1, of the Special
Agreement result in the Court’s incompetence:

(a) The Parties are agreed in asking the Court to prepare
customs regulations, and the difference which has arisen
between them has done so in a preliminary or incidental
manner in connection with these regulations. Switzerland ©
argues that, in applying Article 2, paragraph 1, of the Special
Agreement, there can be no further discussion of her right,
which the Court recognized when it interpreted Article 435,
paragraph 2, of the Treaty of Versailles in its Order of
August rgth, 1929; France, on the other hand, maintains that,
by reason of the power conferred upon it in Article 2, para-
graph 1, of the Special Agreement, the Court is substituted
for the. Parties themselves.

It is clear that the request of the Parties that the Court
should regulate in their stead the customs régime between
the two countries is not concerned with a dispute of a legal
character. The Court is not asked to declare the law between
the Parties, but to make law between them on the basis of
political and economic considerations which are foreign to
the attributes of a legal tribunal. The question submitted -
to the Court under Article 2, paragraph 1, of the Special
Agreement is therefore outside its jurisdiction.

(0) If it is true that the Parties, when conducting the nego-
tiations contemplated by Article 1, paragraph 2, of the Special
Agreement, had the power even to abrogate the zones, this

96
DISSENTING OPINION BY M. NEGULESCO 18g

power must have been conferred upon the Court by the
express provisions of the Special Agreement.

In fact, Article 2, paragraph 1, of the Special Agreement
gives the Court the power to “‘settle for a period to be fixed
by it and having regard to present conditions” all the ques-
tions involved by the execution of paragraph 2 of Article 435
of the Treaty of Versailles.

In order to interpret this expression, which determines the
powers conferred upon the Court, it is wrong to argue that
because the word “‘exclusively’’ does not figure in it, it must
be inferred that the Court may give a decision going beyond
the restricted powers conferred upon it. If that were the
case, all texts containing an enumeration of this kind would
cease to be specific and would become general whenever the
word “‘exclusively’ did not figure therein. Such a result would
be contrary to the rules of legal interpretation. This is all
the more so in this case because we are concerned with the
interpretation of a Special Agreement which determines the
Court’s jurisdiction; in the present judgment the Court has
laid down: “that every Special Agreement, like every clause
conferring jurisdiction on the Court, must be interpreted
strictly’’.

The expression “having regard to present conditions” gives
the Court power to fulfil the task entrusted to it on the
basis of considerations of expediency which have nothing to
do with questions of law. Similarly, the expression “for a
period {to be fixed ,by it” shows that the Court is empowered
to determine ‘the new régime either for an unlimited period
or, on the contrary, for a limited period. The zones, which
are permanent in character, may therefore be maintained] or
suppressed by virtue of the power conferred upon the Court.

By virtue of this same power, the Court may determine
all ;the questions relating to the exchange of goods between
the -two countries and may regulate them for a fixed period
and having regard to present conditions.

From the foregoing, it follows that,¥according to the inten-
tion of the Parties, the Court in the second phase of [the
proceedings ‘was to deal with technical questions, particularly
the regulation of imports free of ‘duty or at reduced rates ;
questions of law were to be excluded, for these questions

97
DISSENTING OPINION BY M. NEGULESCO 190

could neither be decided in accordance with present conditions
nor for a fixed period. |

To decide that the technical questions, the customs exemp-
tions, are not within the competence of the Court fin accord-
ance with Article 2, paragraph ï of the Special Agreement,
and to include in the expression ‘“‘all the questions” only
questions of law, is to violate the text of the Special lAgree-
ment since, in that event, the terms of the power conferred
upon the Court by the Special Agreement to decide in ac-
cordance with ‘present conditions” and for “a period to be
determined by it’? would cease to be applicable, and hence
the expression ‘all the questions” could no longer refer to
all the questions which arise in connection with the regulation
of the régime, but only to certain questions of a specific
nature.

While, in principle, the regulation of the customs exemp-
tions is a question within the reserved domain of the State
and under Article 15, § 8, of the Covenant falls outside the
competence of the Court, the Parties may by agreement
transfer a question from that reserved domain to the domain
of international law. This was held by the Court in the case
of the nationality decrees in Tunis and Morocco.

A study of Article 2, paragraph 1, of the Special Agreement
shows clearly that the Parties intended the Court to regulate
the customs exemptions. These questions, however, being lof
an economic and political nature and having no legal char-
acter, are not within its competence.

*
* *

But quite apart from the provisions of Article 2, para-
graph 1, of the Special Agreement, the Court is also incom-
petent on account of Article 2, paragraph 2: ‘Should the
judgment contemplate the import of goods free or at reduced
rates through the Federal Customs barrier or through the
French Customs barrier, regulations of such importation shall
only be made with the consent of the two Parties’ This
text clearly lays down that it is necessary to obtain the con-
sent not only of the Party across whose customs line the

98
DISSENTING OPINION BY M. NEGULESCO I19I

importation of goods free of duty or at reduced rates is to
take place, but also the consent of the other Party.

Article 2, paragraph 2, of the Special Agreement does not
mean that the Court can ‘‘contemplate” the principle that
exemptions must be granted, but cannot “regulate” them,
ie. that it can abstain from defining the extent and terms
of this regulation, because the latter has been reserved for
an agreement to be concluded between the Parties. Indeed,
if the Court was incompetent as regards customs exemp-
tions, how could it be competent to “contemplate’’ the prin-
ciple in favour of zones’ products and across the Federal
Customs line? The truth is that the expression “regulations
of such importation shall only be made”, in Article 2, para-
graph 2, of the Special Agreement, must refer to the regula-
tion to be made by the Court and not to that made by the
Parties; for if the Parties intended to reserve this regulation
to themselves, the text, instead of saying that such regulations
“shall only be made with the consent of the two Parties’,
would have said that this regulation could. not be made
“except by agreement between the two Parties’. The word
“consent’’ always refers to acts of third Parties; the only
word which may properly be used to designate the consent
of the two Parties is the word ‘‘agreement’’. This interpret-
ation of Article 2, paragraph 2, also corresponds with Arti-
cle 2, paragraph x, of the Special Agreement, where the word
“settle” refers to the power conferred upon the Court. The
Court is therefore empowered to “regulate” in its judgment
the question of exemptions. By the words “regulation of
such importation shall only be made with the consent of the
two Parties”, the Parties intended that when judgment had
been given, if it contemplated customs exemptions it should
have no executory force as long as the two Parties had not
consented to the exemptions provided for and regulated by
the Court. In other words, the Court is entitled to regulate
the exemptions, but its decision is only to become executory
with the consent of the two countries.

It is true that Article 2, paragraph 2, of the Special Agree-
ment seems only to contemplate the customs exemptions. as
a possibility: “Should the judgment contemplate....’’, etc.
But it should be observed that the authors of the Special

13 99 :
DISSENTING OPINION BY M. NEGULESCO 192

Agreement intended to adopt a text which would cover at
once all eventualities: (4) the maintenance of the two cus-
toms cordons at the political frontier; (0) the maintenance of
the Swiss customs cordon at the political frontier and the
withdrawal of the French. customs cordon behind the zones of
Upper Savoy and the District of Gex; and (c) the withdrawal
of both customs cordons to the position they occupied in
virtue of the treaties of 1815, on the French side, behind the
Savoy and Géx zones, and on the Swiss side, behind the fron-
tier and as far as the other extremity of the canton of Geneva
and the commune of Saint-Gingolph. Of these three possibil-
ities, only in two of them would the Swiss cordon remain at
the frontier, and the question of exemptions could arise only
in these two cases; in the third possibility, where the two
customs cordons would no longer be at the frontier, the ques-
tion of exemption could not arise. .

The expression “should the judgment contemplate....’’ is
therefore not to be regarded as meaning that the exemptions
are a possibility, but as an element of the two régimes (a) and
(0), the very basis of which must be customs exemptions.

*
* *

The Parties having been allowed the necessary time to agree
in regard to imports free of duty or at reduced rates, and
having failed to agree, the position of the Court is now that,
if it delivers a judgment, the assent of the Parties in regard
to imports free of duty or at reduced rates will be requisite,
in order that the judgment may be executory. But that is
incompatible with the character of the Court’s judgments.
The Court itself said as much in its Order of December 6th,
1930: “‘Whereas it is certainly incompatible with the character
of the judgments rendered by the Court and with the binding
force attached to them by Articles 59 and 63, paragraph 2,
of its Statute, for the Court to render a judgment which
either of the Parties may render inoperative....”

The situation in which the Court is placed as a result of
paragraph 2 of Article 2 of the Special Agreement should not
lead it to act in such a way as to prevent one of the Parties,

100
DISSENTING OPINION BY M. NEGULESCO 193

who has not been able to assist it in the performance of its
task, from availing itself of the pleas and objections open
to it under the Statute and the Rules of Court.

It is true that the Swiss Government gave its consent in
advance to any measures which the Court might see fit to
lay down in virtue of paragraph 2 of Article 2 of the Special
Agreement. But the fact that France, owing to her consti-
tutional system, was unable to give her assent before the
delivery of the judgment, ought not to place her under a
disability, and lead the Court to deprive her of the right to
enter a plea against the Court’s jurisdiction in respect of the
whole of the dispute, on the ground that this would result
in an injustice towards the other Party.

The French Government, in failing to give its assent before
the delivery of the judgment, was merely acting within its right,
according to the terms of paragraph 2 of Article 2 of the
Special Agreement, which leaves each of the States entirely free
to give its assent before or after the judgment in regard to
any regulation of customs exemptions effected by the Court.

But, even if the French Government were no longer entitled
to raise this objection, it could still have been raised, as of
right, in virtue of the Statute, at any time during the proce-
dure.

As the Court could not regard a case as validly submitted
to it, in virtue of a Special Agreement which infringes the
provisions of Articles 59 and 63, paragraph 2, of its Statute,
it ought to have declared that it had no jurisdiction.

+
ok *

Moreover, if any doubt could arise regarding the inter-
pretation of Article 2 of the Special Agreement and the power
of the Court to settle customs exemptions, this doubt. could
no longer exist in view of the interpretation furnished by the
Parties themselves. Article 2, paragraph 1, of the Special
Agreement empowers the Court to settle all the questions
involved by the execution of Article 435, paragraph 2, of the
Treaty of Versailles. Both the Governments are agreed that
the conditions have changed, and that a new customs régime
ought to be introduced (Swiss note of May 5th, 1919, and

IOI
DISSENTING OPINION BY M. NEGULESCO 194

French note of May 1roth); as they disagree in regard
to the maintenance or abolition of the zones, they have sub-
mitted two draft proposals to the Court—a French draft,
which presumes the abolition of the zones, and a Swiss draft,
which on the contrary presumes their retention. But in both
of these drafts the customs exemptions occupy an important
place, and represent an essential factor for the execution of
Article 435, paragraph 2, of the Treaty of Versailles. Article 2,
paragraph 1, of the Special Agreement, which empowers the
Court to “settle”, in the place of the Parties, the questions
involved by the provisions of Article 435, paragraph 2, of
the Treaty of Versailles, cannot exclude from the Court’s
jurisdiction matters which the Parties themselves, in their
respective proposals, desired to submit to the Court.

Furthermore, the exclusion of the settlement of customs
exemptions from the Court’s jurisdiction would be in contra-
diction with the principles which should form the very found-
ation of the zones régime.

It must not be supposed that this zones régime can be
restricted to the proclamation of the “right of Switzerland”
and the obligation of France to withdraw her customs cordon,
without the settlement of the customs exemptions, which is
the vital question for the inhabitants of the zones, being
dealt with at the same time.

If the zones were confined, on one side by the French Customs
cordon, situated in the interior of the country, and on the
other side by the Federal Customs line, placed at the political
frontier, the inhabitants of the zones would be sacrificed,
since the products of the zones could no longer be exported
freely, either to the remaining territory of France, or to
Switzerland ; but the idea which underlay the creation of the
zones was to prevent the inhabitants of the Canton of Geneva
and those of the zones of Upper Savoy and the District of
Gex from being kept apart by customs barriers, and to enable
them to move freely and engage in trade, to the advantage
of their mutual relations. |

Article 435, paragraph 2, of the Treaty of Versailles, where
it lays down that the new agreement between France and
Switzerland was to settle the status of the territories ‘under —

102
DISSENTING OPINION BY M. NEGULESCO 195

such conditions as shall be considered suitable by both coun-
tries”, makes it clear that the agreement in question was to
pay regard to the mutual interests of the two countries.

The Special Agreement itself, which, in paragraph x of its
second Article, empowers the Court to execute this provision
of the Treaty of Versailles, is animated by the same
intention, since the second paragraph refers to the “consent of
the two Parties’; and Article 4, paragraph ‘2, of the Special
Agreement, which lays down that the Court, in order to
facilitate a settlement of the customs question, may order
investigations on the spot and hear ‘any interested persons”,
shows that the Court, in order to perform its task, should not
seek to solve questions of law, but should acquire information
concerning the needs of the zones inhabitants, and the reasons
in favour of the abolition or maintenance of the zones, and,
should their maintenance be decided, specify the customs
exemptions which are requisite in the interests of the popu-
lations.

Even if, prior to the Treaty of Versailles, doubts may have
existed regarding the character of the customs exemptions,
considered as an essential factor in the working of the régime,
these doubts have disappeared to-day in view of Article 435,
paragraph 2, of the Treaty of Versailles, and the Swiss note
of May 5th, 1919, taken in conjunction with the text of that
Article; these two provisions were intended to obtain a better
situation for France. The Memorial of the Swiss Government
in 1928 holds that the régime of the zones can no longer,
since 1919, be regarded as a burden resting upon France
alone: “The Federal Government, in its note of May 5th, 1970,
accepted Article 435 of the Treaty of Versailles, so far as regards
the free zones, as an undertaking given by itself to complete
the provisions of the treaties of 1815 and the supplementary
instruments by a new Franco-Swiss Convention, intended to
facilitate the entry into Switzerland of the products of the
free zones by means of a system of exemptions more liberal
and more legally stable than in the past.” (Publications of the
Court, Series C., No. 17-—-I, p. 886.)

103
DISSENTING OPINION BY M. NEGULESCO 196

At the hearing on November 24th, 1930, the Agent of the
Federal Government stated, on behalf of his Government,
that they finally acquiesced in the customs exemptions, as
provided in Articles 4 to 8 of the Swiss proposals, and also
in any modifications which the Court might wish to make in
them: ‘Moreover, Switzerland has submitted a draft Decision
to the Court. This draft implies the assent of Switzerland,
within the meaning of Article 2, paragraph 2, of the Special
Agreement, and that assent is henceforward binding upon
Switzerland, and applies, without further formalities, to all
the provisions which it contains, in particular in regard to the
import of French goods free of duty or at reduced rates
through the Federal customs line...” |

“And the assent of Switzerland, as regards all the provisions
in its draft which relate to the import of goods free of duty
through the Federal customs line, or to any other provision
which the Court may see fit to insert in its judgment on this
subject, will be valid, even if the judgment should not adopt
the Swiss contention in regard to the maintenance of the
zones.” (Publications of the Court, Series C., No. rg—I, Vol. I,
P. 443.) .

The Agent of the Government of the French Republic, without
abandoning his contention in favour of the abolition of the
free zones, held that the customs exemptions constituted an
essential element of that régime.

The two Governments are agreed on the principle of exemp-
tions; they disagree in regard to the manner in which they
are to be settled, their extent and their terms. |

‘It is difficult to believe that the Parties intended, by
Article 2 of the Special Agreement, to submit to the Court
the principle of exemptions, in regard to which they were
agreed, and to exclude from its jurisdiction the settlement
of the exemptions in regard to which they disagreed.

Even admitting that, subsequently to the Order of Decem-
ber 6th, 1930, Switzerland retracted her declaration by
reducing the customs exemptions by 50 per cent., this in no
way affects the principle that customs exemptions have
to form the-basis of the zones system.

It is beyond dispute that both Parties desired that the
regulation of the customs exemptions should be undertaken

I04
DISSENTING OPINION BY M. NEGULESCO 197

by the Court. But what they desired is prohibited by the
Statute of the Court; accordingly, the latter should declare
that it has no jurisdiction.

The Court having declared, in reply to the first question
of the Special Agreement, that Article 435, paragraph 2, of
the Treaty of Versailles has not abrogated and was not
intended to lead to the abrogation of the treaties of 1815
and other supplementary instruments, has it power in virtue
of paragraph x of Article 2 of the Special Agreement to order
the withdrawal of the French customs cordon ?

If it were necessary to read the provisions of paragraph 1
of Article 2 of the Special Agreement as implying the execu-
tion of Article 1, the determination of the position of the
customs line would be included in that execution; but that
is not the case, for, in the first place, Article 1 of the Special
Agreement is not capable of execution; and, secondly, Arti-
cle 2, paragraph 1, is not intended to. provide for the execu-
tion of Article 1 of the Special Agreement, but for that
of the last part of the second paragraph of Article 435° of
the Treaty of Versailles.

This paragraph of Article 435 of the Treaty of Versailles
_ consists of two parts. The first part contains the declaration
of the signatories of the Treaty of Versailles to the effect
that the provisions of the treaties of 1815 concerning the
free zones are no longer consistent with present conditions.
It was the interpretation of this clause which the Court was
asked to give by the first question referred to in the Special
Agreement. This clause, which contains the opinion expressed
by the signatories of the Treaty, does not lend itself to
execution ; whereas, on the contrary, the final clause of the
paragraph, which refers to the conclusion of an agreement
designed to settle the status of these territories, is capable
of execution. It is this part of the paragraph which the
Court is required to execute under paragraph 1 of Article 2
of the Special Agreement. In these circumstances, the posi-
tion of the cordon appears to be a consequence of the

I05
DISSENTING OPINION BY M. NEGULESCO 198

interpretation given by the Court to the first question in
the Special Agreement, and ought not to be included in the
execution for which the Court has to provide under para-
graph 1 of Article 2 of the Special Agreement. |

If we exclude the withdrawal of the customs cordon and
the regulation of the customs exemptions from paragraph I
of Article 2 of the Special Agreement, how much remains
of the settlement to be effected by the Court? All that
remain are the legal questions that arise. But it follows
from the terms of paragraph 1 of Article 2 of the Special
Agreement, which empower the Court to settle for a period
to be fixed by it and having regard to present conditions,
that legal questions, which involve a permanent solution and
are not dependent on present conditions, cannot be included
among the matters which the Court can decide.

Even if one admits that in principle the Court is competent
to decide the legal questions which come under the expres-
sion “‘all the questions”, it must be admitted that the questions
thus arising are of an incidental or preliminary character.
The Court has been requested by the Parties to draw up
a customs régime in their place, and questions which arise in
the course of regulating these matters must be regarded as
incidental or preliminary ; legal questions cannot therefore arise
since the Court is not competent to settle the customs régime.

If the Court has felt bound to declare, in the operative part
of its judgment, ‘‘that, as the free zones are maintained, some
provision for the importation of goods free of duty or at
reduced rates across the line of the Federal Customs, in favour
of the products of the zones, must be contemplated’, this
must not be regarded as a settlement of one of the points
coming within ‘‘all the questions’, but as the proclamation
of a principle, accepted by both Parties, and constituting the
main foundation of any customs settlement.

The question raised by the Swiss Government in regard to
the French fiscal cordon falls outside the Special Agreement,
since there is no international obligation which has limited
French sovereignty in this respect. It is not, therefore, included
among ‘‘all the questions” referred to in paragraph x of Arti-
cle 2 of the Special Agreement.

106
DISSENTING OPINION BY M. NEGULESCO -199

As the Court finds itself unable to settle ‘‘all the questions”
which are involved by the execution of Article 435, paragraph 2,
of the Treaty of Versailles, and referred to in paragraph 1 of
Article 2 of the Special Agreement, it ought to declare that it
has no jurisdiction.

If the Court is unable to answer the second question put to
it by the Special Agreement, has it power, at any rate, to
settle the first question, which concerns the interpretation
of Article 435, paragraph 2, of the Treaty of Versailles ?

It is beyond dispute that the jurisdiction of the Court only
exists within the limits corresponding to the intention of the
States. But the fact that, under paragraph 1 of Article 2 of the
Special Agreement, the Court has to deliver ‘‘a single judgment’
proves that in the intention of the Parties all the questions
submitted to the Court were to form an indivisible whole.

On these grounds, the undersigned considers that the Court
should declare that it has no jurisdiction in regard to both

the questions submitted to it.

(Signed) DEMETRE NEGULESCO.

I4 107
